            Case 2:16-cv-02781-DAD-JLT Document 121 Filed 09/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   AARON POWELL                                         CASE NO 2:16-cv-02781-DAD-JLT
12                 Plaintiff,                             ORDER CLOSING THE ACTION
     v.                                                   (Doc. 120)
13

14   FCA US LLC,
15
                    Defendant.
16

17           The parties have stipulated to the action being dismissed with prejudice. (Doc. 120) The

18   plaintiff requests the Court retain jurisdiction to enforce the settlement. The Federal Rules of

19   Civil Procedure Rule 41 makes such stipulations effective immediately with further order of the

20   Court. Because all parties who have appeared in the action signed the stipulation (Doc. 22), it

21   “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

22   1997). Accordingly, the Cout retains jurisdiction to enforce the settlement and the Clerk of

23   Court is DIRECTED to close this action.

24
     IT IS SO ORDERED.
25

26
          Dated:   September 1, 2020                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
